--------------------------------------------------------------------------------

Exhibit 10.8
 
Execution Version


AMENDMENT TO LOAN DOCUMENTS
 
This Amendment to Loan Documents ("Amendment"), dated as of May 12, 2015
("Effective Date"), is entered into by and among RiceBran Technologies, a
California corporation (the "Company"), and the persons and entities listed on
the schedule of investors attached hereto as Schedule I (each an "Investor" and,
collectively, the "Investors"). The parties agree as follows:
 
RECITALS
 
A.                 The Company and those Investors listed on Schedule I hereto
are parties to a Note and Warrant Purchase Agreement, originally dated January
17, 2012 (as amended thereafter, including without limitation pursuant to that
Second Amended and Restated Note and Warrant Purchase Agreement dated as of
November 13, 2013, "Purchase Agreement"), pursuant to which the Investors
purchased from the Company convertible promissory notes (as amended, the
"Notes").
 
B.                  The Company and the Investors are parties to a Second
Amended and Restated Security Agreement, dated as of November 13, 2013
("Existing Security Agreement"), which secures the Company's obligations under
the Notes.
 
C.                  The Company has entered into a Loan, Guaranty and Security
Agreement of even date herewith ("Loan Agreement") with Full Circle Capital
Corporation relating to an $8,000,000 senior secured credit facility that may
increase to $10,000,000 ("Credit Facility").
 
D.                  As a condition to closing the transactions contemplated by
the Credit Facility, the lenders require that the Investors agree to subordinate
their Notes and their security interests under the Security Agreement to the
obligations and security interests relating to the Credit Facility
("Subordination").
 
E.                   As consideration for the Subordination described herein,
the undersigned Investors require that the Company (i) amend the Notes as
provided herein and (ii) issue to the Investors warrants to purchase shares of
the Company's common stock as provided herein.
 
F.                  Capitalized terms used herein that are not defined herein
shall have the meanings given to them in the Purchase Agreement.
 
AGREEMENT
 
In consideration of the above recitals and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:
 

--------------------------------------------------------------------------------



1.                    Notes.
 
(a)            Amendment of Notes.  As of the Effective Date, each of the
undersigned Investors ("Early Participating Investors") that are Early Investors
under the Purchase Agreement has executed an amended and restated promissory
note in the form attached hereto as Exhibit A ("Early Investor Restated
Notes").  Each of the undersigned Investors that are Subsequent Investors under
the Purchase Agreement ("Subsequent Participating Investors", and together with
the Early Participating Investors, the "Participating Investors") has executed
an amended and restated promissory note in the form attached hereto as Exhibit B
("Subsequent Investor Restated Notes", and together with the Early Investor
Restated Notes, the "Restated Notes").  Each Early Investor Restated Note
executed by an Early Participating Investor amends and restates all Initial
Notes held by such Early Participating Investor, effective as of the Effective
Date.  Each Subsequent Investor Restated Note executed by a Subsequent
Participating Investor amends and restates all Subsequent Notes held by such
Subsequent Participating Investor, effective as of the Effective Date.  The
parties agree and acknowledge that (i) the principal amount outstanding under an
Early Investor Restated Note held by an Early Participating Investor shall be,
as of the Effective Date, the same as the total principal amount outstanding
under all Early Notes held by such Early Participating Investor immediately
prior to the Effective Date, (ii) the principal amount outstanding under a
Subsequent Investor Restated Note held by an Subsequent Participating Investor
shall be, as of the Effective Date, the same as the principal amount outstanding
under all Subsequent Notes held by such Subsequent Participating Investor
immediately prior to the Effective Date, (iii) the Restated Notes reflect the
principal amount listed next to the Participating Investor's name on Schedule 1
hereto, and (iv) the accrued but unpaid interest on the Initial Notes and the
Subsequent Notes immediately prior to the Effective Date shall continue to be
accrued but unpaid interest on the Restated Notes as of the Effective Date. 
Upon the Effective Date, all physical Notes currently held by the Participating
Investors shall be cancelled and terminated automatically and have no further
force or effect.  Upon the Effective Date, each Participating Investor shall
destroy any physical Notes held by such Participating Investor.
 
(b)            Impact on Notes.  Each Early Investor Restated Note shall
constitute an "Initial Note" that was issued under the Purchase Agreement and
amended as provided herein, each Subsequent Investor Restated Note shall
constitute a "Subsequent Note" that was issued under the Purchase Agreement and
amended as provided herein and each Restated Note shall constitute a "Note"
issued pursuant to the Purchase Agreement
 
2.                  Issuance of Warrants.  Effective as of the Effective Date,
the Company shall issue to each Participating Investor a warrant to purchase
shares of the Company's common stock in the form attached hereto as Exhibit C
(each, a "Participation Warrant", and collectively, the "Participation
Warrants").  The number of shares of the Company's common stock that will
underlie each Participation Warrant to be issued to a Participating Investor
shall equal the product of (i) such Participating Investor's Pro Rata Share and
(ii) 300,000 (subject to adjustment for stock splits, stock dividends,
recapitalizations and the like) shares of the Company's common stock.  For
purposes of this Amendment, a "Participating Investor's Pro Rata Share" shall
mean the fraction determined by dividing (a) the total outstanding principal
amount as of the Effective Date of the Restated Notes held by a Participating
Investor divided by (b) the total outstanding principal amount as of the
Effective Date of all Restated Notes held by Participating Investors and
non-participating Investors.  The Company shall deliver the Participation
Warrants to the Participating Investors within five (5) business days after the
Effective Date.
 
3.                 Security Agreement.  Effective as of the Effective Date, (i)
the Existing Security Agreement shall be amended and restated in its entirety in
its entirety to read as set forth on Exhibit D (as amended, the "Security
Agreement"), (ii) each of the Participating Investors shall execute and deliver
the Security Agreement to the other parties thereto and (iii) the Security
Agreement shall be binding on all Investors.  Each of the undersigned Investors
has executed and delivered the Security Agreement to the Company.
 

--------------------------------------------------------------------------------

4.                   Representations and Warranties of the Company. The Company
represents and warrants to each Investor, as follows:
 
(a)             Authority. The execution, delivery and performance by the
Company of this Amendment and the consummation of the transactions contemplated
hereby (i) are within the power of the Company and (ii) have been duly
authorized by all necessary actions on the part of the Company.
 
(b)            Enforceability.  This Amendment has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors' rights generally and
general principles of equity.
 
(c)            Non-Contravention. The authorization, execution and delivery by
the Company of this Amendment and the performance and consummation of the
transactions contemplated thereby do not and will not (i) violate the Company's
Articles of Incorporation or Bylaws ("Charter Documents") or any material
judgment, order, writ, decree, statute, rule or regulation applicable to the
Company; or (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any material mortgage, indenture,
agreement, instrument or contract to which the Company is a party or by which it
is bound.
 
5.                   Representations and Warranties of Investors. Each
undersigned Investor, for that Investor alone, represents and warrants to the
Company as follows:
 
(a)            Information on Company.   The Investor has been furnished with
information regarding the business, operations and financial condition of the
Company, has had the opportunity to review the Company's most recent Annual
Report on Form 10-K filed with the Commission before the Effective Date, all
Quarterly Reports on Form 10-Q and all Current Reports on Form 8-K filed by the
Company with the United States Securities and Exchange Commission ("Commission")
subsequent to such Form 10-K, all exhibits filed with such Forms 10-K, 10-Q
and/or 8-K, and all filings made with the Commission available at the EDGAR
website.  In addition, the Investor has received such other information
concerning the Company's operations, financial condition and other matters as
the Investor has requested in writing, and considered all factors the Investor
deems material in deciding on the advisability of entering into the transactions
contemplated hereby.
 
(b)            Review of Amendment.  The Investor has carefully read Exhibits
hereto, as applicable to such Investor, and understands how the terms of the
Notes will be affected by the amendments described herein.
 
(c)            Priority; Consent.  The Investor has read and understands the
terms of the Security Agreement and understands that the Notes and the Restated
Notes and the security interests granted to the Investors under the Security
Agreement with respect to the Notes and the Restated Notes are junior to the
security interests granted to the investors in the Credit Facility.  By entering
into this Amendment, the Investor consents to such prior interests of the
lenders under the Credit Facility.
 

--------------------------------------------------------------------------------

(d)            Accredited Investor.  The Investor is an "accredited investor" as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act. 
Such Investor is experienced in investments and business matters and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Investor to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed transactions
contemplated hereby.
 
(e)             Investment.  The Investor will acquire a Warrant and the
Restated Note, in each case as principal for its own account for investment only
and not as a nominee or agent and not with a view towards or for resale in
connection with the distribution thereof.
 
(f)             Compliance with Securities Act.  The Investor understands and
agrees that any security of the Company acquired by the Investor hereunder and
the underlying securities thereof are "restricted securities" and have not been
registered under the Securities Act or any applicable state securities laws, by
reason of their issuance in a transaction that does not require registration
under the Securities Act (based in part on the accuracy of the representations
and warranties of Investor contained herein), and that such securities must be
held indefinitely unless a subsequent disposition is registered under the
Securities Act or any applicable state securities laws or is exempt from such
registration.  Such Investor is aware that the Company is under no obligation to
effect any such registration with respect to the Restated Notes, the Warrants,
or the securities underlying the Warrant.
 
(g)            Outstanding Amounts.  The aggregate amounts of principal
outstanding under the Note(s) held by such Investor as of March 31, 2015 are
accurately described on Schedule 1 hereto, and the Investor has been paid all
interest that has accrued on the Note(s) held by such Investor through March 31,
2015.
 
(h)            Organization; Authority.  If an entity, such Investor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Amendment and otherwise to carry out its obligations hereunder.
 
(i)              Authority; Enforceability.  This Amendment has been duly
authorized, executed and delivered by the Investor and is a valid and binding
agreement, enforceable against Investor in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity; and Investor has full corporate
power and authority necessary to enter into this Amendment and to perform its
obligations hereunder.
 
(j)              No Tax or Legal Advice.  Such Investor understands that nothing
in this Amendment, any other agreement or any other materials presented to such
Investor in connection with the transactions contemplated hereby constitutes
legal, tax or investment advice.  Such Investor has consulted such legal, tax
and investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its decision to enter into this Amendment.
 

--------------------------------------------------------------------------------

(k)             No Prior Transfer.  No person other than such Investor has any
rights to payment under any Notes issued to such Investor, and such Investor has
not transferred or assigned, or agreed to transfer or assign, any of such
Investor's rights under any Note acquired by such Investor.
 
6.                   Consent to Loan.  The Investors hereby consent to the
Credit Facility.
 
7.                   Confidentiality.  The Investors understand that the
existence and terms of the Loan Agreement constitute nonpublic information that
is confidential and that the Investors will not disclose such information to
third parties who are not under duties of confidentiality (such as attorneys) or
use such information in violation of law.
 
8.                   Intentionally Omitted.
 
9.                   Miscellaneous.
 
(a)             No Further Amendment.  The parties hereto acknowledge and agree
that there are no other amendments, changes, waivers of modifications to the
Purchase Agreement, the Security Agreement or the Notes other than as set forth
in this Amendment, and all other terms of such agreements and instruments shall
remain in full force and effect upon the Effective Date except as expressly
modified or waived herein.
 
(b)           Waivers and Amendments.  Except as expressly provided otherwise
herein, this Amendment may not be amended, waived, discharged or terminated
other than by a written instrument referencing this Amendment and signed by the
Company and Investors holding a Majority in Interest.  Any such amendment,
waiver, discharge or termination effected in accordance with this paragraph
shall be binding upon each current and future holder of any of the Notes and
upon any current or future assignee of rights under the Purchase Agreement or
the Security Agreement.
 
(c)             Governing Law. This Amendment and all actions arising out of or
in connection with this Amendment shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
conflicts of law provisions of the State of California or of any other state.
 
(d)            Survival. The representations, warranties, covenants and
agreements made herein shall survive the execution and delivery of this
Amendment.
 
(e)            Successors and Assigns. The rights and obligations of the Company
and the Investors shall be binding upon and benefit the successors, assigns,
heirs, administrators and transferees of the parties.
 

--------------------------------------------------------------------------------

(f)              Assignment by the Company. The rights, interests or obligations
hereunder may not be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of Investors holding a
Majority in Interest.
 
(g)            Entire Agreement. This Amendment together with the Notes, the
Purchase Agreement and the Security Agreement constitute and contain the entire
agreement among the Company and Investors regarding the subject matter hereof
and supersede any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof.
 
(h)            Notices. All notices, requests, demands, consents, instructions
or other communications required or permitted hereunder shall be in writing and
faxed, mailed or delivered to each party as provided in the Purchase Agreement.
 
(i)              Separability of Agreements; Severability of this Amendment. Any
invalidity, illegality or limitation on the enforceability of the Amendment or
any part thereof, by any Investor whether arising by reason of the law of the
respective Investor's domicile or otherwise, shall in no way affect or impair
the validity, legality or enforceability of this Amendment with respect to other
Investors.  If any provision of this Amendment shall be judicially determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
(j)              Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute the same agreement.  Electronic copies of signed
signature pages will be deemed binding originals.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------

The parties have caused this Amendment to Loan Documents to be duly executed and
delivered as of the date and year first written above.


COMPANY:
INVESTORS
 
RICEBRAN TECHNOLOGIES
a California corporation
/s/ Gregory J. Vislocky
 
Gregory J. Vislocky
 
By:
/s/ J. Dale Belt
   
J. Dale Belt, Chief Financial Officer
The Shoshana Shapiro Halpern
   
Revocable Trust UA June 13, 2006
           
By: 
/s/ Baruch Halpern
     
Baruch Halpern, Trustee
           
By: 
/s/ Shoshana Halpern
     
Shoshana Halpern, Trustee
           
Pensco Trust Co., FBO Baruch Halpern IRA
     
/s/ Baruch Halpern
   
Baruch Halpern



[Signature Page for Amendment to Loan Documents]
 

--------------------------------------------------------------------------------

Continued Signature Page for Investors



 
/s/ Brian Rick Delamarter
 
(Brian Rick Delamarter)



[Signature Page for Amendment to Loan Documents]
 



--------------------------------------------------------------------------------

Continued Signature Page for Investors



 
/s/ Harold Guy Delamarter
 
(Harold Guy Delamarter)



[Signature Page for Amendment to Loan Documents]
 



--------------------------------------------------------------------------------

Continued Signature Page for Investors
 

 
Walter John Short and Karen A. Wilson
     
/s/ W. John Short
 
(W. John Short)
     
/s/ Karen A. Wilson
 
(Karen A. Wilson)



[Signature Page for Amendment to Loan Documents]
 



--------------------------------------------------------------------------------

Continued Signature Page for Investors



 
Weintraub Partners
      By:
/s/ Chris Chediak
  Name:  
Chris Chediak
  Title:
Partner



[Signature Page for Amendment to Loan Documents]
 



--------------------------------------------------------------------------------

Continued Signature Page for Investors
 

       
(Alon Gibli)



[Signature Page for Amendment to Loan Documents]
 



--------------------------------------------------------------------------------

SCHEDULE I
 
OUTSTANDING NOTE BALANCES
 
For each Investor, the table below sets forth as of March 31, 2015 the total
principal amount outstanding under all Notes held by the Investor
 
Investor
 
Principal Outstanding
 
The Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
 
$
2,500,000
 
Gregory J. Vislocky (1)
 
$
2,099,205
 
Brian Rick Delamarter
 
$
500,000
 
Harold Guy Delamarter
 
$
500,000
 
Weintraub Partners
 
$
282,041
 
Alon Gibli
 
$
275,000
 
Michael Geliebter
 
$
150,000
 
Baruch Halpern IRA
 
$
100,000
 
W. John Short and Karen A Wilson
 
$
53,281
 
Zanesville Partners Fund, LLC
 
$
50,000
 
Edward L McMillan Revocable Trust
 
$
25,000
 
Total
 
$
6,534,527.00
 



(1)             $1,599,205 of the principal outstanding relates to Initial Notes
and $500,000 of the Principal Outstanding relates to Subsequent Notes.
 
 

--------------------------------------------------------------------------------